 

Exhibit 10.5

LOGO [g112934g80u71.jpg]

CONFIDENTIAL

FIRST AMENDMENT TO

SCHEDULE TO LEASE AGREEMENT

THIS FIRST AMENDMENT is made effective the 10th day of September, 2010 (the
“Effective Date”) by and between SPANSION LLC, having its principal place of
business at 915 DeGuigne Drive, Sunnyvale, California, 94088-3453 (hereinafter
referred to as “Lessee”), and AIG COMMERCIAL EQUIPMENT FINANCE, INC., having its
principal place of business at 5700 Granite Parkway, Suite 850, Plano, Texas,
75024 (hereinafter called “Lessor”).

RECITALS

WHEREAS, Lessee and Banc of America Leasing & Capital, LLC (“BofA”) entered into
that certain Lease Schedule No. 15878-11500-012, dated September 28, 2006 (the
“Schedule”), issued pursuant to and incorporating terms of Lease Agreement
Number 15878-11500, dated September 30, 2005 (the “Lease”);

WHEREAS, BofA assigned to Lessor all right, title, interest, and obligations
under and with respect to the Schedule, and, solely to the extent incorporated
in the Schedule, the Lease, and Lessee consented to such assignment, on
November 1, 2006;

WHEREAS, Lessee and Lessor wish to modify the Schedule in order to effect a
change in the terms of the Schedule;

NOW THEREFORE, in consideration of the promises and mutual covenants of the
parties, it is agreed that the Schedule shall be modified as follows:

 

1.

Notwithstanding anything to the contrary in Section 9 of the Schedule: (i) the
Lease term as to all, but not less than all, of the Units under the Schedule
shall be extended for a period of three months (the “Extended Term”) at a
monthly Rent of $89,188.64, plus applicable taxes, payable by Lessee to Lessor
in advance on the 29th day of each month during the Extended Term beginning on
September 29, 2010, and (ii) Lessee has irrevocably elected to purchase on
December 28, 2010, all of Lessor’s right, title and interest in and to all, but
not less than all, of the Units under the Schedule for a purchase price equal to
$1,383,985.56, plus all Rent installments, late charges and other amounts then
due and owing under the Schedule, plus all applicable taxes (other than past-due
personal property taxes or personal property taxes for the current tax year),
assessments and other charges due or payable in connection with the sale of the
Units, all of the foregoing payable in immediately available funds on
December 28, 2010. For clarification purposes, Lessee shall remain liable for
all personal property taxes, but shall have no obligation to pay such taxes to
Lessor. Time is of the essence. Capitalized terms used above but not otherwise
defined above shall have the meanings set forth in the Schedule.

The parties agree that except as amended in the manner specified above, all
remaining provisions of the Schedule and Lease shall continue in full force and
effect.

 

Page 1



--------------------------------------------------------------------------------

LOGO [g112934g80u71.jpg]

CONFIDENTIAL

 

 

THIS FIRST AMENDMENT has been signed by the duly-authorized representatives of
the parties (or their designees) in two identical copies of which each party has
taken one.

 

AIG COMMERCIAL EQUIPMENT

FINANCE, INC.

     SPANSION LLC   

/s/ Brian D. DeRusha

    

/s/ Randy W. Furr

   Authorized Signature      Authorized Signature   

Brian D. DeRusha

    

Randy W. Furr

   Name      Name   

Senior Vice President

    

Chief Financial Officer

   Title      Title   

September 10, 2010

    

September 10, 2010

   Date      Date   

THE UNDERSIGNED GUARANTOR CONSENTS TO THE FOREGOING

FIRST AMENDMENT:

SPANSION, INC.

 

/s/ Randy W. Furr

Authorized Signature

Randy W. Furr

Name

Chief Financial Officer

Title

September 10, 2010

Date

 

Page 2